Sullivan (Daniel V.), J.
Chapter 484 of the Laws of 1933, which amends section 1 of chapter 572 of the Laws of 1886, provides that no action shall be commenced against the board of education “ unless notice of the intention to commence such action and of the time and place at which the injuries were received, shall have been served.” It appears such notice was served in this case.
Unlike section 261 of the Greater New York Charter, the statute under consideration does not provide for the presentation of a claim, a wait of thirty days thereafter and attendance before the comptroller, if required.
The city of New York and the board of education of the city of New York are separate entities.
The statute referred to appears complete and the charter provision should not by implication be read into it thus defeating a seemingly legitimate claim of an infant of tender years. The motion to set the verdict aside is denied.